PCIJ_A_07_GermanInterestsUpperSilesia_DEU_POL_1926-02-05_DEC_01_JO_00_FR.txt. 94 ARRET N° 7. — HAUTE-SILESIE POLONAISE

Annexe I.

DECISION CONCERNANT LA JONCTION DES DEUX INSTANCES
INTRODUITES SUCCESSIVEMENT PAR LE GOUVERNEMENT
ALLEMAND

 

Présents :

MM. Huser, Président,
LODER, ancien Président,
WEIss, Vice-Président,

Lord FINLAY, ;

MM. NyHOLM,

Arramina, { J#86s,
ANZILOTTI,

YOVANOVITCH,
BEICHMANN, > Juges suppléants,
NEGULESCO,

om TWO .
C w Rost ROWSKI, Juges nationaux.

Affaires relatives à certains intérêts allemands en Haute-Silésie
polonaise,

Entre le Gouvernement d'Allemagne, représenté par M. le
Dr Erich Kaufmann, professeur à Bonn,

Demandeur,

et le Gouvernement de la République polonaise, représenté par
M. Mrozowski, président de la Cour suprême de Varsovie, et
M. Sobolewski, délégué-adjoint à la Commission des Réparations,

Défendeur.

Jonction de deux instances introduites successivement par le
Gouvernement allemand.

LA Cour,

composée ainsi qu'il est dit ci-dessus,

Considérant que par une Requête introductive adressée le 15 mai
1925 au Greffe de la Cour, conformément à l’article 40 du Statut, le
Gouvernement allemand a demandé à la Cour, dans la conclusion
n° 3, dire et juger, entre autres,
95 ARRÊT N° 7, — HAUTE-SILESIE POLONAISE

«que la liquidation (par le Gouvernement polonais) des
propriétés rurales appartenant au comte Nikolaus Ballestrem ;
à la Société anonyme Georg .Giesche’s Erben; à Christian Kraft,
Fürst zu Hohenlohe-Oehringen ; à la Société anonyme Ver-
einigte Kônigs- und Laurahiitte; à la baronne Maria-Anna
von Goldschmidt-Rothschild, née von. Friedlander-Fuld ; à
Karl Maximilian, Fürst von Lichnowsky ; à la Ville de Ratibor ;
à Madame Gabriele von Ruffer, née Gräfin Henckel von Don-
nersmarck ; à la Société anonyme Godulla, et à Madame Hedwig
Voigt, ne serait pas conforme aux dispositions des articles 6
et suivants de la Convention de Genève » ;

Considérant que, par son Arrêt du 25 août 1925, la Cour a déclaré
la Requête recevable et l’a retenue pour statuer au fond ;

Considérant que, par une seconde Requête introductive d'instance
adressée le 25 août 1925 au Greffe de la Cour, conformément à
l’article 40 du Statut, le Gouvernement allemand a demandé à la
Cour, dire et juger

«que la liquidation des propriétés rurales appartenant au
Herzog von Ratibor et au Graf Saurma- Jeltsch ne serait pas
conforme aux articles 6 et suivants de la Convention de

Genève » ;

Attendu que, dans la Requête du 25 août 1925, le Gouvernement
allemand a, en outre, demandé qu'il plaise à la Cour joindre ladite
Requête à la Requête introduite le 15 mai 1925 ;

Attendu que, par une lettre du 11 septembre 1925, le ministre de
la République polonaise à La Haye a informé le Greffier de la Cour
que le Gouvernement polonais, à qui la Requête du 25 août 1925
avait été dûment communiquée aux termes de l’article 40 du Statut,
est d'accord que ladite Requête soit jointe à la Requête introduite
le 15 mai 1925 ;

Vu Varticle 48 du Statut ;

Vu Varticle 61, premier paragraphe, du Réglement,

Donne acte aux Parties de l’accord intervenu entre elles relative-
ment à la jonction des instances introduites par le Gouvernement
allemand contre le Gouvernement polonais les 15 mai et 25 août
1925;

Joint, aux fins de la procédure quant au fond, les cas visés a la
Requéte du 25 août 1925 aux cas mentionnés dans la conclusion
n° 3 de la Requête du 15 mai 1925.”
96 ARRÊT N° 7, — HAUTE-SILÉSIE POLONAISE

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix à La Haye, le cinq février mil neuf cent vingt-six,
en trois exemplaires, dont un restera déposé aux archives de la Cour
et dont les autres seront transmis aux agents des Gouvernements
requérant et défendeur, respectivement.

Le Président de la Cour:
(Signé) Max Huser.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.

Annexe II.

ORDONNANCE RENDUE PAR LA COUR EN DATE DU
22 MARS 1926.

DIXIÈME SESSION (EXTRAORDINAIRE).
Présents :

MM. Huser, Président,
LODER, ancien Président,
Weiss, Vice-Président,

Lord FiINLAY,

MM. NYHOLM,

Artamrra, | /¥6e5;
ANZILOTTI,

YOVANOVITCH,
BEICHMANN, Juges suppléants,
NEGULESCO,

Comte ROSTWOROWSKI, | Juges nationaux
M. RABEL, 4 145 :

4

Affaires relatives à certains intérêts allemands en Haute-Silésie
polonaise.

La Cour,

composée ainsi qu'il est dit ci-dessus,
après délibéré en Chambre du Conseil,
rend l'ordonnance suivante :

La Cour

1) invite les Parties à fournir, en audience publique, par les
moyens de preuve qu’elles jugent utiles, des compléments d’infor-
